Title: From George Washington to John Field, 17 May 1756
From: Washington, George
To: Field, John



[Winchester, 17 May 1756]

To Captain John Fields. of the Culpepper Militia.Sir,

You are hereby ordered to proceed with the utmost expedition to Job Pearsalls on the South-Branch: You will be joined by the Militia of Spotsylvania and Orange, who are to march with you to that place.
When you arrive there, you are to summon a Council of War, of the Officers with you, and those already at the South Branch; and consult upon the most proper steps to be taken. If you find the Indians still continue about there, you must all unite; and endeavour if possible to surprize them in the night at their sleeping places.

But if they are gone off—I would have you and the rest of the officers with the men, to proceed immediately to the posts allotted to them in yesterdays orders. Given at Winchester May 17th 1756.

G:W.

